712 So.2d 778 (1998)
Larry HENDRIX, Appellant,
v.
STATE of Florida, Appellee.
No. 98-863.
District Court of Appeal of Florida, Fifth District.
June 5, 1998.
Rehearing Denied July 14, 1998.
Larry Hendrix, Polk City, pro se.
No Appearance for Appellee.
GRIFFIN, Chief Judge.
We affirm the lower court's denial of the most recent rule 3.800(a) attack on Mr. Hendrix's sentence. This is the fourth Rule 3.800(a) motion, and the eleventh appeal to this court concerning his convictions and sentences in Case No. CR 83-632. Enough is enough. The defendant is prohibited from filing any further pro se pleadings with this court concerning his convictions and sentences in Case No. CR83-632. As this court did in Davis v. State, 705 So.2d 133 (Fla. 5th DCA 1998); Bradley v. State, 703 So.2d 1176 (Fla. 5th DCA 1997); Rooney v. State, 699 So.2d 1027 (Fla. 5th DCA 1997); and O'Brien v. State, 689 So.2d 336 (Fla. 5th DCA), rev. denied, 697 So.2d 511 (Fla.1997), defendant is warned of the consequences of persisting.
AFFIRMED.
DAUKSCH and ANTOON, JJ., concur.